ORDER

PER CURIAM:
AND NOW, this 4th day of December, 1997, the Petition for Allowance of Appeal is hereby GRANTED, but LIMITED TO:
Whether the unilateral determination of an automobile insurer can be exalted to the status of a judicial decision which cannot be collaterally attacked in an appeal from a decision of the Pennsylvania Department of Transportation?
It is further ordered that this matter is consolidated with Horvath v. Commonwealth of Pennsylvania, Department of Transportation, Bureau of Motor Vehicles, 549 Pa. 173, 700 A.2d 1263 (1997).